Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 11/15/2021, with respect to claims 24-28 and 96-106 have been fully considered and are persuasive.  The rejection of claims 24-28 and 96-106 under Corts in view of Gramo and Lease has been withdrawn.
Reasons for Allowance
Claims 24-28 and 96-106 are allowed
The following is an examiner’s statement of reasons for allowance: The affidavit under 37 CFR 1.132 filed 11/15/2021 is sufficient to overcome the rejection of claims 24-28 and 96-106 based on Corts in view of Gramo and Lease. The evidence provided in the affidavit regarding commercial success (section 6), long felt need in the art (sections 16-18), and unexpected result (sections 20 and 21) is sufficient to overcome rejection under 35 U.S.C. 103(b) over Corts, Gramo and Lease. There being no further grounds of rejection, the claims now stand in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
US Patent 7,735,672 discloses a fuel cap having a vent port and a port which connects to a fuel level indicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753